Hill, J.
A caveat was filed to the probate of the will in this case, on the ground of lack of testamentary capacity to make the will, and of, undue influence alleged to have been exercised by a son of the testator. At the conclusion of the introduction of evidence the court directed a verdict for the propounders. There is no conflict in the evidence; and that introduced, with all reasonable deductions and inferences therefrom, demanded the verdict. Consequently the court did not err in directing the verdict complained of.

Judgment affirmed.


All the Justices concur.

J. A. Pope and 8. P. Gain, for plaintiffs in error.
B. R. Terrell, L. W. Rigsby, and M. L. Ledford, contra.